Exhibit 24(b)(8.176) FUND PARTICIPATION AGREEMENT between FUND and ALIAC Aetna Life Insurance and Annuity Company (the "Company"), T. Rowe Price Investment Services, Inc. (the "Distributor") and T. Rowe Price Services, Inc. (“Transfer Agent”) (collectively “T. Rowe Price”) hereby agree to an arrangement whereby the T. Rowe Price Funds-Advisor Class shares (“Funds”) shall be made available to serve as underlying investment media for Variable Annuity Contracts ("Contracts") to be issued by the Company. 1. Establishment of Accounts; Availability of Fund. The Company represents that it has established Variable Annuity Accounts B, C D and F and may establish such other accounts as may be set forth in Schedule A attached hereto and as may be amended from time to time with the mutual consent of the parties hereto (the "Accounts"), each of which is a separate account under Connecticut Insurance law, and has registered or will register each of the Accounts (except for such Accounts for which no such registration is required) as a unit investment trust under the Investment Company Act of 1940 (the "1940 Act"), to serve as an investment vehicle for the Contracts. Each Contract provides for the allocation of net amounts received by the Company to an Account for investment in the shares of one of more specified open-end management investment companies available through that Account as underlying investment media. Selection of a particular investment management company and changes therein from time to time are made by the participant or Contract owner, as applicable under a particular Contract. 2. Pricing Information; Orders; Settlement. (a) The Fund will make Fund shares available to be purchased by the Company, and will accept redemption orders from the Company, on behalf of each Account at the net asset value applicable to each order on those days on which the Fund calculates its net asset value (a "Business Day"). Fund shares shall be purchased and redeemed in such quantity and at such time determined by the Company to be necessary to meet the requirements of those Contracts for which the Fund(s) serve as underlying investment media, provided, however, that the Board of Directors of the Fund (hereinafter the "Directors") may upon reasonable notice to the Company, refuse to sell shares of any Fund to any person, or suspend or terminate the offering of shares of any Fund if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Directors or its designee, acting in good faith and in the best interests of the shareholders of any Fund and is acting in compliance with their fiduciary obligations under federal and/or any applicable state laws. T. Rowe Part. Agree.doc (b) Transfer Agent will provide to the Company closing net asset value, dividend and capital gain information at the close of trading each day that the New York Stock Exchange (the “Exchange”) is open (each such day a “Business Day”), and shall use its best efforts to provide such information by 6:30 p.m. Eastern Standard time on such Business Day and shall provide such information in no event later than 8:00 p.m. Eastern Standard Time absent extraordinary circumstances. The Company will send via facsimile or electronic transmission to the Fund or its specified agent orders to purchase and/or redeem Fund shares by 7:30 a.m. Eastern Standard Time the following business day. Payment for net purchases will be wired by the Company to an account designated by the Fund by 4 p.m. Eastern Standard Time to coincide with the order for shares of the Fund. If payment is not received by the Fund by the close of business on TD+1, the Fund shall have the right to cancel the purchase in the Fund and hold the Company responsible for any reasonable charges, costs, fees, interest, or other expenses incurred by the Fund in connection with any advances to, or borrowings or overdrafts by transfer agent, or any similar expense incurred by the Funds, as a result of portfolio transactions effected by the Funds based upon such purchase orders for the Accounts. (c) Transfer Agent hereby appoints the Company as its agent for the purpose of accepting purchase and redemption orders for Fund shares relating to the Contracts from Contract owners or participants. Orders from Contract owners or participants received from any distributor of the Contracts (including affiliates of the Company) by the Company, acting as agent for the Fund, prior to the close of the Exchange on any given business day will be executed by the Fund at the net asset value determined as of the close of the Exchange on such Business Day, provided that the Fund receives written (or facsimile) notice of such order by 7:30 a.m.
